Case 1:19-cv-01805-JSR Document 25 Filed 08/19/19 Page 1 of 6

Mark Robert Vespole

Wilson Elser Moskowitz Edelman & Dicker
200 Campus Drive — Suite 400

Florham Park, NJ 07932

Attorneys for Plaintiff

Great American Insurance Company

UNITED STATES DISTRICT COURT
ove econo eee eeeeeeeeeeeee SOUTHERN DISTRICT OF NEW YORK
x

GREAT AMERICAN INSURANCE > CASE NO.: 19-cv-01805 (JSR)

COMPANY,
CIVIL ACTION
Plaintiff/Counter-Defendant,
LEGAL BRIEF
- against -

JOSEPH ZELIK,

Defendant/Counter-Plaintiff,

JOSEPH ZELIK,
Third-Party Plaintiff,
- against -

SECURE INSURE BROKERAGE INC. f/k/a
INSURE SECURE, INC.,

Third-Party Defendant.

MEMORANDUM OF LAW IN SUPPORT OF PLAINTIFF GREAT AMERICAN
INSURANCE COMPANY’S MOTION TO DEPOSIT FUNDS INTO THE COURT
REGISTRY

 

Mark Robert Vespole

Nana K. Sarpong

Attorneys for Plaintiff

Great American Insurance Company
Case 1:19-cv-01805-JSR Document 25 Filed 08/19/19 Page 2 of 6

TABLE OF CONTENTS

THE COURT SHOULD GRANT PLAINTIFF GREAT AMERICAN INSURANCE
COMPANY LEAVE TO DEPOSIT THE PREMIUMS PAID BY JOSEPH ZELIK INTO

2798453Vv.1
Case 1:19-cv-01805-JSR Document 25 Filed 08/19/19 Page 3 of 6

LEGAL ARGUMENT

POINT I:

THE COURT SHOULD GRANT PLAINTIFF
GREAT AMERICAN INSURANCE COMPANY
LEAVE TO DEPOSIT THE PREMIUMS PAID
BY JOSEPH ZELIK INTO COURT.

Plaintiff Great American Insurance Company (“GAIC”) initiated this action against
Defendant Joseph Zelik (“Zelik’”’) seeking to rescind Certificates of Coverage issued to Zelik for
coverage under Master Umbrella Policies issued by GAIC to it’s program manager, Distinguished
Properties Umbrella Managers, Inc. (“Distinguished”), for which Zelik intended to seek coverage
as a member of Distinguished’s risk purchasing group. Alternatively, GAIC seeks to rescind or
reform the umbrella and excess liability insurance coverage provided to Zelik under the
Certificates of Coverage to certain properties listed on the Schedule on Locations to which the
Certificates of Coverage apply, namely: (1) 5810 15™ Avenue, Brooklyn, New York; (2) 467
Bushwick Avenue, Brooklyn, New York; (3) 82 Ryerson Street, Brooklyn New York; and (4) 508
Rockaway Avenue, Brooklyn, New York. (See Amended Complaint, Docket No. 10) Under New
York law, insurers who rescind an insurance policy are required to return premiums associated
with that policy. Am. Gen. Life Ins. Co. v. Salamon, 483 Fed. Appx. 609, 611-612 (2d. Cir. 2012)
(citing Kiss Constr. NY, Inc. v. Rutgers Cas. Ins. Co., 61 AD3d 412, 415 (1st Dept. 2009) (holding
that the insurer who successfully rescinded the policy was obligated by law to refund the insurer’s
premium payments); see also La Rocca v. John Hancock Mut. Life Ins. Co., 286 N.Y. 233, 238
(1941); Friedman v. Prudential Life Ins. Co., 589 F.Supp. 1017, 1027-28 (S.D.N.Y. 1984).

The basis for GAIC’s rescission/reformation allegations is that Zelik failed to procure the
requisite underlying commercial general liability primary insurance for the 467 Bushwick Ave.
location which is the subject of a separate lawsuit by Kim Hodges against Zelik in New York

2798453v.1
Case 1:19-cv-01805-JSR Document 25 Filed 08/19/19 Page 4 of 6

Supreme Court, Kings County. At the time GAIC learned that the underlying primary policy for
467 Bushwick Ave. was a homeowners’ policy issued by Allstate Insurance Company, it was
unaware of what other properties on the Schedule of Locations did not comply with the
underwriting and application requirements for underlying primary insurance. Since no premium
was charged for the 467 Bushwick Ave. location because it was listed as a vacant lot, there was no
premium for GAIC to return to Zelik. GAIC’s Amended Complaint sought to rescind either all of
the Master Umbrella Policies and Certificates of Coverage issued from inception on September
22, 2011 through on or about September 22, 2019, as to all insured locations, or alternatively just
those locations for which the underlying primary insurance did not comply with the underwriting
and application requirements. (See Compl., Docket No. 10)

Until Zelik filed his Answer to the Amended Complaint, Counterclaim and Third Party
Complaint, GAIC was unaware of which properties owned by Zelik on the Schedule of Locations
did not have the required underlying primary insurance. Since the 82 Ryerson Ave. and 508
Rockaway Ave. locations are also vacant lots, there was no premium charged for the umbrella
coverage and, therefore, no premium to return. (See Zelik’s Responsive Pleading, Docket No. 18)
However, based upon Zelik’s responsive pleading, specifically the Third-Party Complaint, GAIC
has learned that the rental property located at 5810 15" Ave. was also insured under a homeowners’
policy. (See Id. at 4919-21) GAIC now seeks to deposit all of the applicable premiums paid by
Zelik into court since inception of coverage on September 22, 2011 for the5810 15" Ave. location
to abide the outcome of this lawsuit, since that appears at this time to be the only insured location
for which the underlying primary insurance was non-compliant homeowners insurance and Zelik
actually paid a premium. The total return premium for the policy years 2011 through 2019 is

$303.99.

2798453v.1
Case 1:19-cv-01805-JSR Document 25 Filed 08/19/19 Page 5 of 6

Rule 67 of the Federal Rules of Civil Procedure governs the deposit of money into court
by a litigant. The Rule states, in pertinent part:

(a) Depositing Property. If any part of the relief sought is a money
judgment or the disposition of a sum of money or some other
deliverable thing, a party—on notice to every other party and by
leave of court—may deposit with the court all or part of the
money or thing, whether or not that party claims any of it. The
depositing party must deliver to the clerk a copy of the order
permitting deposit.

(b) Investing and Withdrawing Funds. Money paid into court under
this rule must be deposited and withdrawn in accordance with
28 U.S.C. §§2041 and 2042 and any like statute. The money
must be deposited in an interest-bearing account or invested in a
court-approved, interest-bearing instrument.

If GAIC is successful in prosecuting this rescission action, it will be required to return the
premiums paid by Zelik. GAIC consequently seeks to pay into court the sum of $303.99, which
represents the all premiums paid by Zelik in connection with all of the Master Umbrella Policies
and the applicable Certificates of Coverage at issue from September 22, 2011 to September 22,
2019 for the 5810 15 Ave. location which is represented by Zelik to be the only insured location

for which the underlying primary coverage was homeowners insurance, and for which he paid a

premium for the umbrella policies..

CONCLUSION
For the foregoing reasons, Plaintiff Great American Insurance Company should be granted
leave to deposit the premiums paid by Defendant Joseph Zelik into court with respect to the Policy.
Accordingly, GAIC respectfully requests that an Order should be entered directing the Clerk of

the Court to allow the payment of the premiums into court pending resolution of this litigation.

2798453v.1
Case 1:19-cv-01805-JSR Document 25 Filed 08/19/19 Page 6 of 6

Dated: August 19, 2019
Florham Park, New Jersey

Wilson Elser Moskowitz Edelman & Dicker
200 Campus Drive — Suite 400

Florham Park, NJ 07932

Attorneys for Plaintiff

Great American Insurance Company

By: ££ Mark R. Vespole
Mark Robert Vespole
Nana K. Sarpong

TO:

Howard Kronberg, Esq.

Keidel, Weldon & Cunningham, LLP
925 Westchester Avenue, Suite 400
White Plains, New York 10604
hkronberg@kwellp.com

Marshall Gilinsky, Esq.

ANDERSON KILL LLP

Attorneys for Defendant Joseph Zelik
1251 Avenue of the Americas

New York, New York 10020

email: mgilinsky@andersonkill.com

Grant E. Brown, Esq.

ANDERSON KILL LLP

Attorneys for Defendant Joseph Zelik
1251 Avenue of the Americas

New York, New York 10020

email: gbrown@andersonkill.com

2798453v.1
